Case 20-12881-amc         Doc 14     Filed 09/08/20 Entered 09/08/20 10:13:02                Desc Main
                                     Document     Page 1 of 2


                      UNITED STATES BANKRUPTCY COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA (PHILADELPHIA)

_______________________________________
In Re:                                  :
                                        :
HEATHER MOORE                           : CHAPTER 13
xxx-xx-7325                             :
                                        : CASE NO. 20-12881/AMC
GREGORY A MOORE, II                     :
xxx-xx-5096                             :
                    Debtor.             :
_______________________________________ :


                        OBJECTION TO CONFIRMATION OF PLAN

        Secured Creditor, First Guaranty Mortgage Corporation, the holder of a mortgage on the real

property of the debtors commonly known as 2832 Phipps Avenue, Willow Grove, PA 19090, by and

through its undersigned attorneys, hereby objects to the confirmation of the Chapter 13 Plan proposed by

the Debtor in the event that the Debtor has failed to make post-petition mortgage payments as required by

the proposed plan and/or as required by 11 U.S.C. Section 1322 and 1326, et seq.

        Further, objection is made to confirmation of the proposed Plan in the event that:


         (a)     the Debtors have failed to make all required payments to the Standing Trustee
                 pursuant to 11 U.S.C. Section 1326;

         (b)     the Debtors seek to modify the rights of Secured Creditor, which is the holder of
                 a claim secured only by a security interest in real property that is the principal
                 residence of the Debtors;

         (c)     the proposed plan fails to comply with the requirements of the Bankruptcy Code
                 and is not proposed in good faith;

         (d)    the proposed plan does not provide that Secured Creditor retain its lien;

         (e)     the value of the property to be distributed to Secured Creditor under the plan is
                 less than the allowed amount of its claim;

         (f)    the proposed plan is not feasible;
Case 20-12881-amc                Doc 14   Filed 09/08/20 Entered 09/08/20 10:13:02          Desc Main
                                          Document     Page 2 of 2



            (g)     the proposed plan fails to comply with other applicable provisions of Title
                    11;

            (h)     the proposed plan fails to provide for Secured Creditor’s claim as provided for
                    in its Proof of Claim.


          Wherefore, FGMC respectfully requests that the Court deny confirmation of the plan.

                                                         Respectfully submitted,
                                                         Romano Garubo & Argentieri


                                                         /s/EMMANUEL J. ARGENTIERI
                                                         EMMANUEL J. ARGENTIERI
Date: 9/8/20


ROMANO GARUBO & ARGENTIERI
Emmanuel J. Argentieri, Esquire/59264
52 Newton Avenue, P.O. Box 456
Woodbury, New Jersey 08096
Atty ID#59264
(856) 384-1515
eargentieri@rgalegal.com
